Citation Nr: 1222430	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Robert. V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1979 to February 1983.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the New Orleans, Louisiana, Department of Veterans Affairs Regional Office (RO).  In May 2007, the RO denied service connection for a psychiatric disability and for service connection for depression.  The Veteran filed a notice of disagreement in March 2008.  In September 2008, the RO also confirmed and continued the previous denial for service connection for a psychiatric disability.  The Veteran filed a notice of disagreement in October 2008.  

In September 2010, the Veteran testified before the undersigned at Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

The Board denied this claim for service connection for a psychiatric disability along with several other claims in April 2011; the Board remanded the issue of a compensable rating for the residual scars of a gunshot wound to the left thigh.  In December 2011, the Court of Appeals for Veterans Claims (Court) granted a November 2011 joint motion for remand and remanded only the issue currently before the Board: the claim for service connection for a psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

At the VA Board hearing, the Veteran stated that he was treated at VA Medical Centers (VAMCs) in Dallas and Houston from 1982 to 2000.  (Board Transcript, p 14.)  He was asked to work with the RO to obtain VA records from Dallas and Houston.  (Transcript, p 16.)  A September 2010 authorization and consent form shows he restricted his date range for VAMC Dallas from 1992 to 1994; as a result only records from VAMC Dallas from February 1993 are in the file.  (A September 2010 release of information from VAMC Dallas states: "This is everything in pt. storage chart.")  As for VAMC Houston, records were only requested from January 1995 to December 2000 and only records from May 1998 to June 2000 are in the file.  

The November 2011 joint motion states that all VA treatment records from VAMCs in Dallas and Houston from 1982 onward must be requested.  Any new records should be associated with the file; if there are no new records a negative reply should be placed in the file.  

Additionally, evidence in the file indicates the Veteran has been seen at Southeast Louisiana VA Healthcare System recently.  As a result, all VA treatment records created after September 2010 for the Southeast Louisiana VA Healthcare System should be requested.  If there are no new records, a negative reply should be placed in the file.  

Accordingly, the case is REMANDED for the following action: 

1. Request all treatment records from VAMCs in Dallas and Houston from 1982 onward.  Any new records should be associated with the file; if there are no new records a negative reply should be placed in the file.  

2. Request all VA treatment records created after September 2010 for the Southeast Louisiana VA Healthcare System.  Any new records should be associated with the file; if there are no new records a negative reply should be placed in the file.  

3. Re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

